446 F.3d 923
Reginald CHAVIS, Petitioner-Appellant,v.Mike EVANS, Acting Warden, Respondent-Appellee.
No. 01-17072.
United States Court of Appeals, Ninth Circuit.
April 25, 2006.

Reginald Chavis, Soledad, CA, pro se.
Robert R. Anderson, Depty. Atty. Gen., Catherine Chatman, Office of the California Attorney General, Department of Justice, Sacramento, CA, for Respondent-Appellee.
Before BETTY B. FLETCHER, STEPHEN S. TROTT, and RAYMOND C. FISHER, Circuit Judges.

ORDER

1
Appellant's motion to file supplemental briefs is DENIED. The judgment of the district court is reinstated.